DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly, the new claim limitation "determining a threshold blood flow characteristic based on the patient-specific anatomic model of the patient's bowel and a predetermined healthy or average blood flow characteristic based on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120041318A1 to Taylor (Taylor) in view of Walker, T Gregory. “Mesenteric vasculature and collateral pathways” Seminars in interventional radiology vol. 26, 3 (2009): 167-74 (Walker) and US 20070208263 to John et al. (John). 

In regards to Claims 1, 9 and 17, Taylor teaches a computer-implemented method of assessment of ischemia and related disorders (see entire document, for example para. 0273 “Quantifying myocardial perfusion may assist in identifying areas of reduced myocardial blood flow, such as due to ischemia (a restriction in a blood supply), scarring, or other heart problems.” and para. 0343 “The cerebral arterial resistance may have clinical significance in explaining why patients with diffuse atherosclerosis in extracranial and/or intracranial arteries may exhibit symptoms of syncope (temporary loss of consciousness or posture, e.g., fainting) or ischemia (restriction in blood supply)."), the method comprising: receiving a patient-specific anatomic model, including vasculature of the patient's organs (see entire document, for example para. 0013 “a system for planning treatment for a patient includes at least one computer system configured to receive patient-specific data regarding a geometry of an anatomical structure of the patient and create a three-dimensional model representing at least a portion of the determining  a threshold blood flow characteristic based on the patient-specific anatomic model of the patient’s organ (emphasis provided to highlight the limitation is taught by Taylor, see entire document, for example para. 0138, para. 0299 “Steps 882, 888, 890, 892, 894, and/or other steps of FIG. 32 may be repeated, e.g., until the error between the simulated and measured perfusion data is below a predetermined threshold. As a result, the computational analysis may be performed using a model that relates anatomical information, coronary blood flow information, and myocardial perfusion information. Such a model may be useful for diagnostic purposes and for predicting the benefits of medical, interventional, or surgical therapies.” and para. 0374 

Walker teaches modeling of the patient’s visceral vasculature and collateral pathway(s) of the patient's bowel for the purpose of providing an anatomically and physiologically realistic computational models to simulate ischemic conditions as occur in those suffering from mesenteric ischemia and to assess the degree to which different levels of flow restrictions in different vessels affect different regions of the network (see entire document, for example Abstract “The arterial and venous circulation of the bowel is complex and is characterized by marked redundancy of multiple interconnecting branches, which provides a rich blood supply to aid in the digestive process and also serves to protect the bowel from potential ischemia or infarction. As a result of this circulatory pattern, anatomic variants and extensive collateral pathways are common. A thorough knowledge of both the arterial and venous mesenteric circulation, including normal, variant, and collateral anatomy, is necessary for the appropriate evaluation and management of the various disease processes that may affect the vascular supply of the gastrointestinal system.” and page 171 “COLLATERAL PATHWAYS. The mesenteric arterial circulation is characterized by 

Although the Examiner finds Taylor teaches consideration of the amount of an organ’s vasculature and collateral pathway(s) supplying blood and determining a threshold blood flow characteristic based on the patient specific anatomic model of the patient as pointed out above, and more specially, Walker teaches consideration of the and collateral pathway(s) of the patient's bowel supplying blood as pointed out above, but also Walker specifically teaches “ A thorough knowledge of both the arterial and venous mesenteric circulation, including normal, variant, and collateral anatomy, is necessary for the appropriate evaluation and management of the various disease processes that may affect the vascular supply of the gastrointestinal system.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the method of assessment of ischemia and related disorders for patient specific modeling of blood flow through a patient vasculature (para. 0104 “the determined information may relate to blood flow in other areas of the patient's vasculature, such as carotid, peripheral, abdominal, renal, and cerebral vasculature”) taught by Taylor with modeling of the amount of visceral vasculature and collateral pathway(s) of the patient's bowel taught by Walker for the predictable purpose of providing an anatomically and physiologically realistic computational models to simulate ischemic conditions as occur in those suffering from mesenteric ischemia and to assess the degree to which different levels of flow restrictions in different vessels affect different regions of the network.  

In addition, although the Examiner finds Taylor teaches comparing measured and simulated perfusion data should be below a predetermine threshold for diagnostic purposes (emphasis provided to highlight the limitation of "determining a threshold blood flow characteristic based on the patient-specific anatomic model of the patient" is taught by Taylor as indicated above), Taylor does not explicitly teach the threshold blood flow characteristic is determined from (a) the patient-specific anatomic model of the patient's bowel and (b) a predetermined healthy or average blood flow characteristic based on a population based measurement or estimate. 

While neither Applicant’s Specification nor Taylor in view of Walker teach the ipsa verba of the claim limitation, the Examiner finds that since Taylor teaches the simulated perfusion data (i.e., the blood flow characteristic based on the patient specific anatomic model) is below a predetermine threshold (see entire document, for example para. 0299 and 0374), the threshold blood flow characteristic is inherently related the patient-specific anatomic model and either (1) a healthy or average blood flow characteristic based on a population-based measurement or estimate data or (2) self-normal data for the purpose of providing the threshold blood flow characteristic with diagnostic and/or therapeutic efficacy.  Applicant has not disclosed that having the threshold blood flow characteristic based on the patient-specific anatomic model and a healthy or average blood flow characteristic based on a population-based measurement or estimate data

Notwithstanding, the above determination based on design choice, John teaches determining a threshold characteristic from patient specific anatomic model and a predetermined healthy or average characteristic based on populated based measurement or estimate for the purpose of providing a probability of detection or classification of a certain type of abnormal condition (see entire document, for example para. 0071 -0075 "The reference data of the reference value module 552 can be threshold values, which can be based upon self- or population-norm data." For clarification, although John teaches the determination of abnormal conditions using ischemic models for cardiac conditions, the reference is considered to be in the same field of art as the instant application because each relates to blood flow, John relating to blood flow to the heart (Cardiac ischemia is the name for decreased blood flow and oxygen to the heart muscle.) and the instant application relating to blood flow to the bowel.    

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to further modify the modify the method of assessment of ischemia and related disorders for patient specific modeling of blood flow through a patient vasculature taught by Taylor in view of Walker with determining a threshold characteristic from patient specific anatomic model and a predetermined healthy or average characteristic based on populated based measurement or estimate taught by John for the purpose of providing a probability of detection or classification of a certain type of abnormal condition.  

In regards to Claims 2, 10 and 18, Taylor teaches the blood flow characteristic includes one or more of blood pressure, flow rate, fractional flow reserve, or portal venous pressure (see entire 

In regards to Claims 3, 11 and 19, Taylor in view of Walker and John teach the method further comprises determining the blood flow demand based on an allometric relationship between blood flow and the determined mass of the portion of the patient’s bowel. More particularly, Taylor teaches such limitation as the base line measurement of the blood flow characteristic at the resting state and then uses the blood flow characteristic at a state other than a resting state of instant Claim 1 for the predictable purpose of analyzing blood flow of the vasculature for determination of diagnosing and treating disease portions and/or to simulate various treatment options (see entire document, for example para. 0164 “Each inflow or outflow boundary 322, 324 may be assigned a prescribed value or field of values for velocity, flow rate, pressure, or other blood flow characteristic…. The specific boundary conditions may be determined based on, e.g., the geometry of the inflow or outflow boundaries 322, 324 determined from the obtained patient-specific information, or other measured parameters, such as…. mass calculated in step 240, etc.”; para. 0177 “For example, the calculated myocardial mass may be used to estimate a baseline (resting) mean coronary flow through the plurality of outflow boundaries 324. This relationship may be based on an experimentally-derived physiological law (e.g., of the physiological laws 20 of FIG. 1) that correlates the mean coronary flow Q with the myocardial mass M (e.g., as determined in step 240) as Q.varies.Q.sub.oM.sup..alpha., where .alpha. is a preset scaling exponent and Q.sub.o is a preset constant. The total coronary flow Q at the outflow boundaries 324 under baseline (resting) conditions and the patient's blood pressure (e.g., as determined in step 100) may then be used to determine a total 

In regards to Claims 4, 12 and 20, Taylor in view of Walker and John teaches subdividing the patient-specific anatomic model into one or more bowel regions; determining an association between a vessel of the patient's vasculature and at least one bowel region of the one or more bowel regions; and determining blood flow adequacy for one or more locations of the a portion of the patient's bowel distal to the at least one bowel region, based on the determined blood flow adequacy for the at least one bowel region (see Taylor, entire document, for example para. 0222 “Referring back to FIG. 24, the method 600 may also include generating one or more physics-based blood flow models (step 622). The blood flow models may include a model that relates to blood flow through the patient-specific geometric model generated in step 621, heart and aortic circulation, distal coronary circulation, etc. The blood flow models may relate to at least one blood flow characteristic associated with the patient's modeled anatomy, e.g., blood flow velocity, pressure, flow rate, FFR, etc. The blood flow models may be assigned as boundary conditions at the inflow and outflow boundaries 322, 324 of the three-dimensional geometric model. The blood flow model may include the reduced order models or other boundary conditions described above in connection with step 310 of FIG. 3, e.g., the lumped parameter heart model 340, the lumped parameter coronary model 350, the Windkessel model 360, etc.”).  

In regards to Claims 5 and 13, Taylor in view of Walker and John teaches calculating the blood flow characteristic using a fluid simulation or blood flow characteristics associated with one or more other patients (see Taylor, entire document, for example para. 0172 “empirical models may be developed from a large population of patient-specific data, creating a library of values corresponding to specific geometric features that may be applied to similar patients in future analyses. Geometries may be matched between 

In regards to Claims 6 and 14, Taylor in view of Walker and John teaches wherein the value of microvascular resistance comprises resistance at a vessel outlet (see entire Taylor document, for example para. 0178, 0298 and 0373). 
 
In regards to Claims 7 and 15, T Taylor in view of Walker and John teaches generating an updated assessment or displaying of blood supply adequacy to the patient's bowel or generating a risk score for risk of disease to one or more regions of the patient's bowel, based on the calculating blood flow characteristic at a location in the patient-specific anatomic model (see entire Taylor document, for example para. 0115 “Then, the computational analysis may be performed as described above in step 400 in order to produce new images, such as updated versions of the blood pressure model 50, the blood flow model 52, and/or the cFFR model 54. These new images may be used to determine a change in blood flow velocity and pressure if the treatment option(s) are adopted.” and para. 0116 “The systems and methods disclosed herein may be incorporated into a software tool accessed by physicians to provide a noninvasive means to quantify blood flow in the coronary arteries and to assess the functional significance of coronary artery disease. In addition, physicians may use the software tool to predict the effect of medical, interventional, and/or surgical treatments on coronary artery blood flow. The software tool may prevent, diagnose, manage, and/or treat disease in other portions of the cardiovascular system including arteries of the neck (e.g., carotid arteries), arteries in the head (e.g., cerebral arteries), arteries in the thorax, . 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120041318A1 to Taylor (Taylor) in view of Walker, T Gregory. “Mesenteric vasculature and collateral pathways” Seminars in interventional radiology vol. 26, 3 (2009): 167-74 (Walker) and US 20070208263 to John et al. (John) as applied to Claims 1-7, 9-15 and 17-20 above, in view of Cleveland Clinic “Intestinal Ischemic Syndrome”,
 https://my.clevelandclinic.org/services/heart/disorders/arterial-disease/intestinal-ischemic-syndrome (Cleveland Clinic).

In regards to Claims 8 and 16, Taylor in view of Walker and John teaches determining the risk score for risk of disease to one or more regions of the patient's bowel based on the assessment of blood supply adequacy to the patient's bowel, wherein the risk of disease may include risk of one or more of mesenteric ischemia, intestinal ischemia, ischemic colitis, abdominal pain, gangrene, bowel perforation, sepsis, stricture, mesenteric ischemia and inflammatory conditions.  
More particularly, Taylor teaches determining the risk score for risk of disease to one or more regions of the patient's vasculature based on the assessment of blood supply adequacy to the patient's vasculature (see entire document, for example para. 0104 “The determined information may relate to blood flow in the patient's coronary vasculature. Alternatively, as will be described below in further detail, the determined information may relate to blood flow in other areas of the patient's vasculature, such as carotid, peripheral, abdominal, renal, and cerebral vasculature.” and para. 0273 “the computational analysis may provide results that quantify myocardial perfusion (blood flow through the myocardium). Quantifying myocardial perfusion may assist in identifying areas of reduced myocardial blood flow, such 
Walker teaches using the blood flow model of the mesenteric vasculature and collateral pathways is necessary for appropriate evaluation and management of the various disease process that may affect the vascular supply of the gastrointestinal system and it is notoriously known that mesenteric ischemia is a medical condition in which injury of the small intestine occurs due to not enough blood supply (see for example Cleveland Clinic).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application, to modify the method and system for determining the risk score for risk of disease to one or more regions of the patient's vasculature based on the assessment of blood supply adequacy to the patient's coronary vasculature taught by Taylor with using the blood flow model of the mesenteric vasculature and collateral pathways taught by Walker for the predictable purpose of evaluation and management of the various disease process that may affect the vascular supply of the gastrointestinal system and assessing mesenteric ischemia for evaluation and management of the disease process.

 Response to Applicant’s Amendments and Arguments
Applicant's amendments and arguments filed November 30, 2021 have been fully considered.  Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791